MEMORANDUM **
Vicente Avila Valdez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction *962under 8 U.S.C. § 1252. We dismiss the petition for review.
Valdez concedes that his second motion to reopen exceeded both the numerical and time limitations set forth in 8 C.F.R. § 1003.2(c)(2). He contends that these limitations should be equitably tolled because his failure to file a single, timely motion to reopen was based on ineffective assistance of counsel. Because Valdez did not raise the issue of equitable tolling before the BIA, we lack jurisdiction to consider it. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc).
Moreover, we reject Valdez’s contention that he was not required to exhaust his ineffective assistance of counsel and due process claims. Because the record does not show “a clear and obvious case of ineffective assistance,” Valdez was required to raise these claims before the BIA and comply with the procedure established in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1226-27 (9th Cir.2002) (citing Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir.2000)).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.